Exhibit 10.3

AWARD AGREEMENT

 

UNDER THE ALLIANCE

COMMISSION SUBSTITUTION PLAN

 

You have been granted an Award under the Alliance Commission Substitution Plan
(the “Plan”), as specified below:

 

Participant (“you”):

 

Projected Amount of Award:

 

Date of Grant:

 

In connection with your grant of the Award, you and the Company agree as set
forth in this agreement (the “Agreement”).  The Plan provides a description of
the terms and conditions governing the Award.  If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
completely supersede and replace the conflicting terms of this Agreement.  All
capitalized terms have the meanings given them in the Plan, unless specifically
stated otherwise in this Agreement.

 

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you.  The Committee is under no obligation to treat you or your Award
consistently with the treatment provided for other participants in the Plan. It
is further expressly understood and agreed by you that:

 

(a)                                  This Agreement does not confer upon you any
right to continuation of employment by a Company, nor does this Agreement
interfere in any way with a Company’s right to terminate your employment at any
time.

 

(b)                                 This Agreement will be subject to all
applicable laws, rules, and regulations.

 

(c)                                  This Agreement will be governed by, and
construed in accordance with, the laws of the state of New York (without regard
to conflict of law provisions).

 

(d)                                 This Agreement and the Plan constitute the
entire understanding between you and the Company regarding this Award.  Any
prior agreements, commitments or negotiations concerning this Award are
superseded.

 

1

--------------------------------------------------------------------------------


 

This Agreement may be amended only by another written agreement, signed by both
parties.

 

BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE
AND IN THE PLAN.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of  .

 

 

Alliance Capital Management L.P.

 

 

 

 

 

By:

[g19591koi001.gif]

 

 

Name: Robert H Joseph, Jr.

 

Title: CFO, Senior Vice President

 

 

 

 

 

Participant

 

 

 

 

 

 

Name:

 

2

--------------------------------------------------------------------------------